DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “130”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 line 1 recites: “comprising a wrapper” should be --comprising a paper wrapper--
Appropriate correction is required.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20; 25 are as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US 10821240).
As per claim 16: McCullough discloses a rod-shape aerosol generating article (cartridge 1750) for use with an electrically heated aerosol- generating device (electronic pipe 1700), the article 1750 comprising a substrate core (as shown in fig. 17; the inner layer of the cartridge 1750) and a filler sleeve (as shown in fig. 17; wherein the outer layer of the cartridge 1750)(or shown in figs. 13A-B; wherein in there are multiple layer from the cartridge) surrounding the substrate core (inner layer of the cartridge 1750), the substrate core comprising an aerosol-forming substrate (see abstract; wherein  the drug delivery cartridge and can include a heating element to volatilize at least one of THC and CBD from the coated substrate into a vapor for inhalation) and having a non- circular outer cross-section (as shown in fig. 17 with non-circular outer cross section).
However, McCullough does not explicitly disclose the filler sleeve having a circular outer cross-section and comprising a heat resistant filler material that is heat resistant up to at least 150 degree Celsius. 
	On the other hand, McCullough discloses the substrate component can be a sheet of aluminum mesh, a sheet of solid aluminum or a combination of both aluminum mesh and aluminum sheet to further sustain the high heat within; and as used herein, the term aluminum can include all grades of aluminum and aluminum alloys (since according to properties and characteristics then aluminum does have very high heat resistant up to 350 degree Celsius); and the substrate component can be shaped into forms including, but not limited to, a cone, a tube or tubular structure (see Para. [36-37]). However, a person having ordinary skill in the art would know that having the filler sleeve having a circular outer cross-section and the heat resistant up to at least 150 degree Celsius can only deal with change in shape and preferred material, because such modifications still would not change the function of the aerosol-In re Leshin, 125 USPQ 416.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the rod-shape aerosol generating article for use with an electrically heated aerosol- generating device taught by McCullough such that the filler sleeve having a circular outer cross-section and comprising a heat resistant filler material that is heat resistant up to at least 150 degree Celsius as taught by the instant invention to further sustain the heat within the article when the article is in working/performing state as well as the manufacture desire shapes to accommodate with other components as well.

	As per claims 17-20; and 25: McCullough discloses the rod-shape aerosol generating article (cartridge 1750) for use with an electrically heated aerosol- generating device (electronic pipe 1700), wherein the filler sleeve (as shown in fig. 17; wherein the outer layer of the cartridge 1750)(or shown in figs. 13A-B; wherein in there are multiple layer from the cartridge) is at least partially in contact with an outer circumferential surface of the substrate core (as shown in fig. 17; the inner layer of the cartridge 1750); and wherein the filler sleeve has a non-circular inner cross-section corresponding to the non-circular outer cross-section of the substrate core (as shown in fig. 17 or figs. 13A-B); and wherein the filler sleeve is irremovably attached to the substrate core (as shown in fig. 17); wherein the filler sleeve comprises at least one of a porous filler material (see Para. [59]; wherein the materials can be porous, micro-porous, adsorptive); and an aerosol-generating system (see fig. 17) comprising a rod-shaped aerosol-generating article 1750 according to claim 16, and an electrically heated aerosol-generating device comprising a receiving chamber 1715 for at least partially accommodating the aerosol-generating article (as shown in fig. 17).

Claim 21 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US 10821240) in view of Fischer et al. (US 4574821).
As per claim 21: McCullough discloses the rod-shape aerosol generating article (cartridge 1750) for use with an electrically heated aerosol- generating device (electronic pipe 1700); and the substrate core (as shown in fig. 17; the inner layer of the cartridge 1750). However, McCullough does not disclose wherein the substrate core comprises a wrapper surrounding the aerosol-forming substrate.
Fischer discloses wherein the substrate core 12 comprises a wrapper 20 surrounding the aerosol-forming substrate in order to provide a greater structural strength, stability and reliability to the core.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the rod-shape aerosol generating article for use with an electrically heated aerosol- generating device taught by McCullough such that the substrate core comprises a wrapper surrounding the aerosol-forming substrate as taught by Fischer to further provide a greater structural strength, stability and reliability to the core.

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831